           Case 5:18-cv-01086 Document 1 Filed 10/15/18 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
Ferrell Conner                           §
                                         §
                                         §    Civil Action No.
                                         §
v                                        §          5:18-cv-1086
                                         §
                                         §
                                         §
Jenkins, Wagnon, & Young, P.C.           §
                                         §

                                    Complaint

                           _________________________

Introduction


    1. The Fair Debt Collection Practices Act protects consumers from

       misrepresentations by debt collectors. Congress enacted the FDCPA to

       stem harassment, abuse, and misrepresentations by debt collectors. It

       found that these acts by debt collectors contribute to personal

       bankruptcies, job loss, marital discord, and invasions of privacy.

    2. Among the protections provided by the FDPCA, the amount of the debt is

       paramount. A misrepresentation about the amount or character of a debt is

       extremel y misleading. If a debt collector claim s a debt may increase when

       it will not, then a consumer may prioritize that debt over another more

       important debt.
             Case 5:18-cv-01086 Document 1 Filed 10/15/18 Page 2 of 6



  3. Plaintiff bring this action for Defendant’s violation of the FDCPA and

        seeks actual damages, statutory damages, attorney’s fees, and litigat ion

        costs.


Jurisdiction & Venue

  4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

        § 1331.

  5. Venue is proper in this district and division pursuant to 28 U.S.C. §

        1391(b) as a substantial part of the events or omissions giving rise to

        Plaintiff’s claims occurred here.


Parties

  6. Plaintiff, Ferrell Conner, is a natural person who resides in and has

        resided in San Antonio, Bexar Count y, Texas at all times relevant to this

        action.

  7. Defendant, Jenkins, Wagnon, & Young, P.C. is a Texas professional

        corporation whose address is 1623 10th Street, Lubbock, Texas 79401. It

        may be served with summons via its re gistered agent Mark Wagnon at the

        same address.


Facts


  8. JWY regularl y collects, and attempts to collect, defaulted debts which

        were incurred, or alleged to have been incurred, for personal, famil y, or
        Case 5:18-cv-01086 Document 1 Filed 10/15/18 Page 3 of 6



   household purposes on behalf of others using the U.S. Ma il, telephone,

   and internet.

9. The principal purpose of JWY is the collection of such debts.

10.The Debt is a defaulted debt that Conner used for personal, famil y, and

   household purposes (the “Debt”).

11. Conner was a enlisted in the United States Arm y.

12.During his time in the Arm y, he took out a loan from Pioneer Services for

   personal expenses .

13.Unable to keep up with the payments, Conner defaulted on the loan.

14.Conner’s credit reports reflect that he defaulted around June of 2013 and

   the Debt was charged off around February 2015.

15.Creditors charge -off defaulted debts on accordance with federal

   regulations that require the creditor to remove the debt from their

   financial statements as assets. See Victoria J. Haneman, The Ethical

   Exploitation of the Unrepresented Consumer , 73 Mo. L. Rev. 707, 713 -14

   (2008) (“a credit card account is characterized as a ‘charge -off’ account

   (or worthless account for taxable purposes) when no payment has been

   received for 180 days.”) These charged -off accounts are treated as a loss

   and the creditor receives a tax deduction under the Internal Revenue

   Code.

16.Truth in Lending Act requires a creditor to sent periodic statements if an

   account continues to accrue interest. 15 U.S.C. § 1637(b).
           Case 5:18-cv-01086 Document 1 Filed 10/15/18 Page 4 of 6



17.Conner has not received a periodic statement from Pioneer Services, the

   original creditor, in years.

18.On January 11, 2018, JWY sent Conner a letter in an attempt to collect a

   debt.

19.A true and correct copy of this letter is attached as Exhibit A, except that ,

   per Fed. R. Civ. P. 5.2 it has been redacted.

20.The letter states “Because of amounts that may accrue hereafter, the

   amount due after this date may be greater than the amount stated herein.”

21.This language implies that interest may accrue on the debt.

22.Interest did not and will not accrue , as the original creditor has not sent

   periodic statement s, as required by TILA.

23.About six months before this letter, on June 22, 2017, a different debt

   collector sent C onner a letter.

24.A true and correct copy of this letter is attached as Exhibit B, except that,

   per Fed. R. Civ. P. 5.2 it has been redacted.

25.The June 2017 letter attempts to collect $11,670.97, the same amount at

   JWY’s January letter.

26.If amounts were to accrue after JWY’s January letter, then these amounts

   should have accrued after the June 2017 letter.

27.The amounts in both letters are the same, with no interest or other

   amounts accrued in the approximatel y six months between them .

28.The statement in JWY’s letter that “amounts may accrue” is false and

   misleading.
         Case 5:18-cv-01086 Document 1 Filed 10/15/18 Page 5 of 6



  29.JWY’s letter deprived Conner of truthful, non -misleading information

     regarding the Debt.


Cause of Action – Fair Debt Collection Practices Act


  30.Jenkins, Wagnon, & Young, P.C. is a debt collector as defined by 15

     U.S.C. § 1692a(6).

  31.The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  32.Conner is a consumer as defined by 15 U.S.C. § 1692a( 3).

  33.The letter contained in Exhibit A is a communication as defined by 15

     U.S.C. § 1692a( 2).

  34.Exhibit A violates the FDCPA in that it:

        a. Makes a false representation of the character, amount, or legal

           status of a debt in violation of 15 U.S.C. § 1692 e(2)(A);

        b. Threatens to take action that cannot legally be taken or that is not

           intended to be taken in violation 15 U.S.C. § 1692e(4);

        c. Uses a false representation in attempting to collect a debt in

           violation of 15 U.S.C. § 1692e(10);

        d. Attempts to collect an amount of that is not authorized by the

           agreement creating the debt or is not authorized by law in violation

           of 15 U.S.C. § 1692f(1); and

        e. In an initial communication, fails to inform the consumer of the

           amount of the debt in violation of 15 U.S.C. § 1692 g(a)(1).
            Case 5:18-cv-01086 Document 1 Filed 10/15/18 Page 6 of 6




Jury Demand
   35.Plaintiff demands this case be tried before a jury.


Prayer for Relief
Plaintiff prays, that this Court e nter judgment against Defendant and in favor of

Plaintiff for:

   a. Actual damages per 15 U.S.C. § 1692k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and

   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

      k(a)(3).


Dated: October 15, 2018               Respectfull y Submitted,

                                      /s/William M. Clanton
                                      William M. Clanton
                                      Texas Bar No. 24049436

                                      Law Office of Bill Clanton, P.C.
                                      926 Chulie
                                      San Antonio, TX 78216
                                      210 226 0800
                                      210 338 8660 fax
                                      bill@clantonlawoffice.com
